Citation Nr: 0513361	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-16 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for right Achilles tendonitis, with a history of 
gastrocnemius tear.

2.	Entitlement to an initial evaluation in excess of 10 
percent for left Achilles tendonitis.

3.	Entitlement to an initial rating for tinea cruris and 
tinea pedis with onychomycosis in excess of 10 percent 
for the period from January 1, 1996, to December 25, 
2000, and in excess of 30 percent for the period from 
December 26, 2000.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

In a May 2002 decision, the Board granted the veteran's 
claims for an initial evaluation in excess of 10 percent for 
hiatal hernia; and an initial evaluation in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine with headaches, evaluated as 20 percent 
disabling from January 1, 1996, to December 25, 2000, and as 
30 percent disabling from December 26, 2000.  The Board also 
denied the veteran's claim for an increased initial 
evaluation for hemorrhoids.  In a lengthy Introduction, the 
Board set forth the procedural history of the veteran's 
claims.  At that time, the Board noted that it was 
undertaking additional development regarding the veteran's 
claims for increased evaluations for his service-connected 
left and right Achilles tendonitis and skin disabilities, 
which would be the subjects of a later decision.

The Board also undertook additional development regarding the 
veteran's claims for increased ratings for his service-
connected right and left Achilles tendonitis, and tinea 
cruris and tinea pedis with onychomycosis, as set forth in an 
internal Board memorandum dated in May 2002.  That 
development consisted of affording the veteran a new VA 
examination for his left and right Achilles tendonitis and 
skin disabilities, which was performed in September 2002.  In 
October 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary and procedural development.


FINDINGS OF FACT

1.	The objective and competent medical evidence 
preponderates against a finding that the veteran's left 
Achilles tendonitis is manifested by limitation of 
motion or more than moderate impairment in that 
extremity, with subjective complaints of pain, 
fatigability, and weakness.

2.	The objective and competent medical evidence 
preponderates against a finding that the veteran's right 
Achilles tendonitis with a history of right 
gastrocnemius tear is manifested by limitation of motion 
or more than moderate impairment in that extremity, with 
subjective complaints of pain, fatigability and 
weakness.

3.	For the period from January 1, 1996, to December 25, 
2000, the objective and competent medical evidence of 
record preponderates against a finding that the 
veteran's service-connected tinea cruris and tinea pedis 
with onychomycosis was manifested by constant exudation 
or itching, extensive lesions, or marked disfigurement, 
or by involvement of 20 percent or more of the entire 
body or exposed areas; systemic therapy was not required 
for 6 weeks or more in the past 12-month period.

4.	For the period from December 26, 2000, the objective and 
competent medical evidence of record preponderates 
against a finding that the veteran's service-connected 
tinea cruris and tinea pedis with onychomycosis is 
manifested by ulceration or extensive exfoliation or 
crusting, nor is there evidence that the service-
connected tinea cruris and tinea pedis with 
onychomycosis covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas, affect, 
or that constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.


CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating in excess 
of 10 percent for right Achilles tendonitis, with a 
history of gastrocnemius tear, have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024 (2004).

2.	The schedular criteria for an initial rating in excess 
of 10 percent for left Achilles tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Code 5024 (2004).

3.	For the period from January 1, 1996, to December 25, 
2000, the schedular criteria for an initial rating in 
excess of 10 percent for tinea cruris and tinea pedis 
with onychomycosis are not met.  38 U.S.C.A. § 1155, 
5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7813-7806 (2002), effective prior 
to August 30, 2002; 67 Fed. Reg. 49,590-599 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, Diagnostic Code 
7813-7806 (2004)), effective on and after August 30, 
2002.

4.	For the period from December 26, 2000, the schedular 
criteria for a rating in excess of 30 percent for tinea 
cruris and tinea pedis with onychomycosis have not been 
met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7813-
7806 (2002), effective prior to August 30, 2002; 67 Fed. 
Reg. 49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, Diagnostic Code 7813-7806 (2004)), effective on 
and after August 30, 2002.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran was treated 
for tinea pedis with onychomycosis.  The clinical records 
also reflect treatment for a right "gastroc" 
(gastrocnemius) tear and for bilateral calf tendonitis and 
right foot tendonitis.

Post-service, VA medical records and examination reports, 
dated from 1996 to 2002, are associated with the claims file.

The veteran, who was then 38 years of age, underwent VA 
general medical examination in June 1996.  According to the 
examination report, he reported an episode of bilateral lower 
extremity pain below the knees, and was told that in the past 
that he had had tendonitis.  There were no lesions seen on 
the veteran's skin.  Musculoskeletal examination was 
unremarkable.  The diagnosis was no evidence of tendonitis at 
that time. 

The veteran underwent another VA general medical examination 
in October 1996.  According to the examination report, he 
complained of neck pain.  On examination, he was noted to be 
5 feet 10 inches tall, and weighed 220 pounds.  The diagnosis 
was unlikely recurrent tendonitis in the cervical spine 
region, with neck pain.

In a November 1996 rating decision, the RO granted service 
connection for tinea pedis with onychomycosis, evaluated as 
noncompensable, effective from January 1, 1996, and denied 
his claim for service connection for tendonitis of both legs 
with right foot with gastrocnemius tear.

The veteran underwent VA general examination performed by a 
nurse practitioner in April 1997.  According to the 
examination report, he was unemployed and had recently been 
turned down for employment due to his neck problems.  He 
complained of tendonitis between his knee and ankle if he 
were on his feet for too long, with the right leg more 
painful than the left.  He said his leg was tender and tight 
with a cramping feeling, sometimes a sharp pain, and often a 
dull ache.  He rated the dull ache at 3 or 4 on a scale of 1 
to 10.  Prolonged standing and sitting increased his 
symptoms.  When standing, he initially had more pain and 
walked it out.  He took no medications, and was not being 
seen medically for his tendonitis.  

On examination, the veteran had normal range of motion of the 
major joints of the lower extremities.  Muscle strength was 
essentially normal (5/5) throughout.  There was no pretibial 
or pedal edema, bilaterally.  Deep tendon reflexes were 2+ 
and symmetric with plantars downgoing, bilaterally.  Heel-to-
shin coordination was intact.  The veteran's gait was normal 
and there was no atrophy, fasciculation, or tremor.  The 
pertinent diagnosis was history of tendonitis, bilateral 
calves, and right foot gastroc tear.  X-rays of both feet and 
ankles showed no evidence of fracture or dislocation, no 
other bony or articular abnormalities were seen, and the 
impression was normal examination, negative bilateral feet 
and ankles. 

Further, the examination report reflects that the veteran 
reported no change in his tinea pedis with onychomycosis 
symptoms since last examined.  He kept his feet clear, 
trimmed his toenails, and did not take medication for this 
disability.  His tinea cruris continued to be a problem for 
him.  He kept the area clean and dry, but had some pruritus 
on occasional flare-ups, and did not take medication for it.  

On examination, the veteran's skin was pink in color, with 
good skin turgor.  It was warm to touch with no excoriations 
or lesions.  There was no evidence of any "jock itch" in 
the groin area.  The skin was a darker pigment in the groin 
folds but there were no excoriations or scaly skin to 
indicate any type of fungal infection.  There were some 
fungal changes involving the fifth toenail on the right foot 
and the first and fifth toenails of the left foot.  The 
pertinent diagnosis was a history of tinea pedis, 
bilaterally, with some fungal changes involving the right 
foot, fifth toenail, and the left foot, first and fifth 
toenails, on current examination.  The examiner also noted 
the history of tinea cruris, with no evidence of jock itch on 
current examination. 


The veteran again underwent a VA general medical examination, 
by a nurse practitioner, in July 1997.  According to the 
examination report, the veteran had lost no time from work 
due to injuries or illnesses, but was refused employment due 
to his medical issues.  He currently worked for the S. Rifle 
Club.  Since last examined by VA, he complained of leg flare-
ups at least six to eight times.  His legs were stiff every 
morning, and flare-ups occurred with excessive standing on 
his feet, i.e., for more than one hour.  His employment 
required much standing and walking, so he pushed his limit 
daily.  The veteran tried to sit when able, but that caused 
problems in being in one position too long, such as if he had 
to drive a long distance.  Sitting too long caused cramping 
and stiffness, standing too long caused pain, and running was 
out of the question.  His was not a vascular problem, but a 
muscle and tendon problem.  The veteran currently complained 
of bilateral calf pain that involved his tendons and muscles.  

On examination, the veteran weighed 251 pounds.  His skin was 
within normal limits with good turgor, and it was warm.  No 
skin problems were noted.  There were no varicose veins, and 
there was good muscular area along the legs.  The veteran had 
bilateral calf pain and tightness, which could be very severe 
with his flare-ups, but he worked anyway.  It slowed him down 
to at least half capacity.  He forced himself to keep up, 
felt very draggy when he got home from work, and had to 
elevate his feet and rest.  He had good range of motion of 
the hips, knees, and ankles, with no history of fractures and 
no joint pain.  It was noted that, as to the veteran's legs, 
there was no tissue loss, muscle penetration, scars, or 
adhesions that could be seen.  There was no outward tendon 
damage and no damage to the bones, joints, or nerves.  He had 
good strength, and he just complained of pain with long 
standing.  The pertinent diagnosis was a history of 
tendonitis to the bilateral calves.  The veteran had some 
severe pain with standing and walking that occurred daily, so 
he had some functional loss due to the pain.  Otherwise, he 
had no limitation of motion of the lower legs and, with 
flare-ups; he had severe functional limitation of the legs in 
limiting his working due to pain.  He had weakened movements 
when he had flare-ups, and excessive fatigability, but no 
incoordination. 


In September 1997, the RO granted service connection for 
bilateral calf tendonitis with right gastroc tear, evaluated 
as 10 percent disabling.  The RO also granted service 
connection for tinea cruris and recharacterized the veteran's 
skin disability as tinea pedis with onychomycosis and tinea 
cruris, which was awarded a 10 percent disability evaluation, 
effective from January 1, 1996.

At his October 1997 personal hearing at the RO, the veteran 
testified that he experienced bilateral radiating and burning 
leg pain, right worse than left.  He said exertion such as 
excessive standing or walking worsened the pain.  He avoided 
running that aggravated his pain.  He stated that he had 
daily leg pain, and elevated his feet nightly after work.  
Several times a week he also soaked in a hot bath.   The 
veteran said he had recently started work as an airport 
refueling truck driver, and was on his feet frequently to 
drag fuel hoses back and forth to the plane.  He said cold 
weather aggravated the pain, for which he took over the 
counter medication, and occasionally took Naprosyn 
(apparently prescribed for another disorder), but he denied 
receiving medical treatment for his bilateral tendonitis.  As 
to his skin condition, he said he experienced daily jock itch 
that worsened and burned when it was hot and he was sweaty.  
He got some relief from using MicaTin, but the itch remained.  
He had some areas of discoloration and experienced a little 
flaking that worsened on warmer days when he sweated.

In January 1998, the veteran underwent VA examination, 
performed by a nurse practitioner.  The veteran denied losing 
any time from work due to his pain or disabilities.  He was 
employed as a fuel truck driver at S. Airways.  He complained 
of worsened bilateral leg pain, described as a burning 
sensation in the posterior aspect of both legs that 
occasionally woke him in the night.  Depending on his 
activities, he had different kinds of pains that ranged from 
sharp to burning, with radiation into his ankles, and he 
rated the intermittent pain as 8 out of 10 on a scale of 1 to 
10.  Walking, running, and prolonged periods of inactivity 
increased his symptoms, and elevation and sitting in a hot 
tub of water decreased his symptoms.  The veteran was 
asymptomatic as to the gastrocnemius tear of the right lower 
leg.


On examination, the veteran had normal range of motion of the 
major joints of the upper and lower extremities.  Examination 
of the distal extremities, bilaterally, revealed some 
tenderness over the Achilles tendon, bilaterally, to 
palpation and range of motion of the feet.  The pertinent 
diagnosis was a history of bilateral lower leg tendonitis 
with gastrocnemius tear of the right lower leg, stable.  X-
rays of both ankles taken at the time revealed no evidence of 
fracture or dislocation.  The impression was of a normal 
examination, negative bilateral X-rays.

As to his skin disorders, the veteran still had his tinea 
pedis, but wore occlusive foot wear and used MicaTin on a 
daily basis for the itching between his toes, with the left 
foot greater than the right foot.  He also still had the 
tinea cruris, and had itching and occasional scaling in the 
groin.  He tried to keep the area as clean as possible and 
used over the counter medications (MicaTin) to keep it in 
check.  Examination of the right foot revealed some fungal 
changes of the right fifth toenail.  The veteran also had 
some thickened skin over the heel of the right foot with some 
scale.  The interdigital folds between the toes were clear at 
that time with no evidence of tinea pedis.  Examination of 
the left foot revealed fungal changes of the first and fifth 
toes.  He had thick and scale skin over the heel and medial 
and lateral aspects of the foot.  He had a slight scale over 
the distal tips of the first and second toe, and the 
interdigital folds between the toes were clear with no 
cracking or scaling noted.  The pertinent diagnoses were 
history of tinea pedis, ongoing, history of tinea cruris, and 
very mild flare-up of tinea cruris in the left groin fold.

The veteran underwent another VA examination on December 26, 
2000.  According to the examination report, the physician 
reviewed the veteran's medical records.  It was noted that he 
had tinea cruris pedis and onychomycosis.  His tinea cruris 
had started in approximately 1987, for which he had been 
using Miconazole applied once daily, for the past five years.  
As long as he used the medication, it worked, when he did 
not, the rash and itching were very uncomfortable.  Prior to 
1995, the veteran used various regimens, of which Desitin was 
effective but more expensive than Miconazole.  The veteran's 
tinea pedis began in 1978, and was also treated with the 
Miconazole, which worked as it did for the tinea cruris.  
Also in 1978, the veteran developed onychomycosis of the left 
great toe and nothing worked to improve it although he only 
tried over-the-counter topical antifungals and was never 
treated with oral antifungals.  In the last year he had early 
development of the same problem in his right great toe.  
There was no pain unless the veteran stubbed his toe.  He did 
not have to make shoes changes due to the disorder, but had 
some trouble with toe pain after prolonged exercise, but 
which did not require medication or adaptation of behavior.

On examination, the veteran's skin had a diffuse, pink, 
slight raised rash that involved his abdomen from the 
umbilicus to the groin, and the medial and anterior thighs, 
almost entirely.  There were a few clear patches of normal 
skin, none more than 1 centimeter (cm.) in diameter.  The 
penis and scrotum were spared.  The rash was present on the 
back of the torso back of the thighs and the entire upper and 
lower extremities but was very faint and difficult to see, to 
the extent that the VA examiner would have probably called it 
normal if he had not known the condition for which he was 
looking.  The veteran's palms and soles were bright red.  
There was a slight crinkled appearance of the medial thigh 
skin to the level of the bottom of the scrotum, consistent 
with tinea cruris.  The webs between the toes were normal 
except for the distinct erythema.  The heels were 
hyperkeratotic with a 2 cm. transverse crack that was 
slightly bleeding at the base of the posterior portion of the 
heel.  There was mild thickening of the right first toenail 
and early thickening and scaliness of the left first toe.  
The pertinent diagnoses were chronic tinea cruris requiring 
daily topical therapy with inadequate results, chronic tinea 
pedis with moderately severe symptoms (hyperkeratosis) and 
with bleeding and cracking of the left heel, and mild 
onychomycosis of the great toes. 

Further, it was noted that the veteran's bilateral Achilles 
tendonitis began in 1982 while in survival school, when there 
was a significant increase in exercise and the veteran was 
also placed on an exercise program due to his obesity.  The 
pain in both Achilles tendons worsened but improved after his 
discharge from service, when he was not being forced into a 
weight loss exercise program.  The veteran said his Achilles 
tendons hurt and stiffened up after use with just a few 
moments of rest.  If he sat for ten or fifteen minutes, it 
hurt to get up and he had difficulty walking but, after 
walking about 50 feet, the stiffness went away and he 
returned to his baseline pain.  Pain in the Achilles tendon 
had awakened him at night approximately twice a month for 
about 10 years.  He tried to find a different position that 
was more comfortable and, if that did not work, he took two 
Advil, which were not really very helpful.  He had tried 
taking up to eight 200 milligram Ibuprofen tablets over a 
two-hour period, with improvement in the Achilles pain after 
about eight hours.  The examiner doubted that that it was a 
drug effect.  The veteran had not tried heat and cold, did 
not wear splints, and was never treated with steroids.  In 
March 1988, he turned and experienced sudden and severe right 
calf pain diagnosed as a partial gastrocnemius tear that was 
casted for one month.  When the cast was removed, the veteran 
was back at baseline.  He said his right side tired much more 
rapidly than his left calf.  Inclines, up or down, hurt the 
same as walking on the level ground.  He found that Achilles 
stretches helped a bit to maintain his mobility.  The veteran 
had substantial difficulty at work with pain, as he had to 
drive his truck and then get in and out and move around to 
fuel airplanes and bring the hose in and out.  This caused 
recurrent periods of rest and inactivity, with resultant pain 
problems.  

On examination, it was noted that the veteran weighed 274 
pounds.  He walked easily to the examination room, and 
mounted the examination table without difficulty.  Neurologic 
examination findings revealed that patellar and Achilles deep 
tendon reflexes were 2+ and bilaterally equal.  There was a 
lack of the normal slight increase in strength on the 
veteran's right "dominant" side, the significance of which 
was unclear to the VA examiner.  The pertinent examination 
diagnosis was bilateral chronic Achilles tendonitis that 
required substantial modification of the behavior daily, and 
preventing exercise that was important to his obesity

In an April 2001 rating decision, the RO assigned a separate 
10 percent disability evaluation for Achilles tendonitis of 
the left leg, and confirmed and continued the previously 
assigned 10 percent rating for the right leg Achilles 
tendonitis with history of gastrocnemius tear.  At that time, 
the RO also awarded a 30 percent evaluation for tinea cruris 
and tinea pedis with onychomycosis, effective from December 
26, 2000.

The veteran again underwent VA examination in September 2002.  
According to the examination report, he worked at the airport 
in Spokane.  It was noted that in 1982 he initially sprained 
his left ankle, and then developed tendonitis in his right 
foot.  In February 1984, he initially reported tendonitis in 
the left ankle and, in 1984, developed left calf pain.  It 
was noted that there was a question as to whether he tore the 
left gastroc, but he was not placed in a cast.  In 1986, the 
veteran developed severe left leg pain and, in March 1988, he 
experienced sudden pain in the right gastroc that was thought 
to be a tear, and was placed in a cast for one month.  In 
November 1987, he developed right foot tenderness.  In August 
1991 he complained of right shin splints and, in September 
1995, complained of bilateral Achilles tendonitis.  

The veteran currently complained of daily bilateral pain in 
the Achilles tendon during the day.  On a scale of 1 to 10, 
he rated his pain as 7 out of 10 at its worst, and 4 out of 
10 otherwise.  He was able to work and said the pain slowed 
him down, but he continued to do his job.  He was unable to 
run due to his pain and had given up walking, most sports, 
and hunting, and said his weight increased because of the 
Achilles tendon disorder, which made it difficult for him to 
maintain or control his weight.  The veteran said his pain 
was in the Achilles area and not associated with swelling, 
heat, or redness.  There was no drainage and no locking or 
giving way.  There was a kind of a morning gel phenomenon 
when he got up, and he had more pain, then he got going and 
the pain was reduced.  The pain improved when he started 
moving around, and was worse when he rested totally.  He took 
nonsteriodal anti-inflammatory drugs (NSAIDs) two or three 
times a day.  He did not wrap or tape his legs, did not use 
special shoes, and did not walk with crutches or braces.

On examination, while standing, the veteran's feet and arches 
appeared to be normal.  He was able to stand on his toes and 
heels.  Range of motion was inversion to 30 degrees and 
eversion to 20 degrees, bilaterally.  Ankle flexion was 
dorsal flexion to 20 degrees and plantar flexion to 40 
degrees, bilaterally.  The examiner was unable to feel a good 
pedal pulse on the left.  Hair growth was normal.  The 
veteran's feet were warm, circulation appeared to be intact, 
and sensation was intact.  The veteran's Achilles reflexes 
were symmetric at 2+, bilaterally.  Knee jerks were depressed 
to 0-1+, bilaterally.  Muscle bulk was full.  The veteran's 
right calf circumference was 44 and 44 on the left at mid 
calf.  He was tender laterally and medially over the Achilles 
insertion right above the calcaneus, but the examiner felt no 
swelling or effusion in that area.  McMurray's test was 
normal.  The


diagnosis was bilateral Achilles tendonitis, chronic.  The VA 
examiner said that there was disability attributed to the 
previous ankle and Achilles tendonitis.  The veteran had 
chronic pain that led to weight pain and was unable to run or 
jog.  The examiner reported moderate excess fatigability and 
weakness due to pain, and said there was impairment that 
affected the veteran's ability to do his job, described as 
the veteran's inability to run and his suffering chronic 
pain.

As to the veteran's skin disability, the September 2002 VA 
examination report indicates that the veteran reported he 
initially had hives in 1984 and, in 1987, developed a rash 
between his toes, diagnosed as tinea pedis, cruris, and 
fungus of the toenails.  He had not tried pills for the 
fungus.  At present, the veteran used a prescribed topical 
medication for his onychomycosis and took prescribed 
medication for his groin rash and the tinea pedis.  He 
reported that about every six weeks his heels cracked open 
and wept.

On examination, the veteran's groin revealed very slight 
erythema in the skin folds area of the groin.  Examination of 
the feet revealed heavy crusting and fissuring of the heels, 
bilaterally, with a minimal amount of flaking of the rest of 
the plantar surface.  Examination of the toenails revealed 
toe 5, toe 1 and, to a very slight extent toenail 2, of the 
left boot were involved with fungus infection, very 
extensively in the first and fifth toenails, which were 
almost destroyed.  On the right foot, toenail 1 was 
moderately involved and toenail 5 was severely involved, 
while toenails 2, 3, and 4 looked uninvolved.  The clinical 
assessment was tinea cruris, tinea pedis, and onychomycosis.  
The VA examiner said that the main symptoms would be itching 
and then the fissuring of the veteran's heels, and, according 
to the veteran, bleeding when they fissured approximately 
every six weeks.  There was no constant exudation from his 
feet and they did not appear to be exceptionally repugnant.  
The examiner noted that photographs would be included.

Also in the claims file are four undated color photographs of 
the veteran.  Two show the tops and bottoms of his feet, and 
two show his groin area.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2001 and May 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 1997 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected leg and skin disabilities, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignments.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.  Left and Right Leg Achilles Tendonitis

The veteran's service-connected left and right leg 
disabilities are evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024 for tenosynovitis.  

Diagnostic Code 5024 of the Rating Schedule provides that 
tenosynovitis will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  Under DC 5003, 
degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
where X-ray evidence shows involvement of 2 or more major 
joints or 2 or more minor joint groups.  Id.  A 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the 20 and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under DCs 5013 to 5024, 
inclusive, as in this case.  See DC 5003, Note (2).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the Rating Schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Normal ankle dorsiflexion is 20 degrees.  38 C.F.R. § 4.71a; 
Plate II (2004).  Normal ankle plantar flexion is 45 degrees.  
Id.

Under  38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, less than 30 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of an ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 20 degrees.  Id.  A 40 
percent evaluation may be assigned for ankylosis of an ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  Id.

Under Diagnostic Code 5271, a 10 percent evaluation may be 
assigned for moderate limited motion of an ankle and a 20 
percent evaluation may be assigned for marked limited motion 
of an ankle.  

Under Diagnostic Code 5272, a 20 percent evaluation may be 
assigned for ankylosis of subastragalar or tarsal joint in 
poor weight-bearing position.

Under Diagnostic Code 5273, a 20 percent evaluation may be 
assigned for malunion of the os calcis or astragalus with 
marked deformity, and 10 percent for moderate deformity.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.

Looking to the diagnostic criteria for limitation of motion 
of the knees, the Board notes that normal flexion is to 140 
degrees and normal extension is to 0 degrees.  38 C.F.R. § 
4.71, Plate II. 

Under Diagnostic Code 5260 for limitation of flexion, a 10 
percent rating is for application when limited to 45 degrees, 
and a 20 percent rating is for application when limited to 30 
degrees. 

Under Diagnostic Code 5261 for limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees. 

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  38 C.F.R. 
§ 4.71a, DC 5257.  Moderate recurrent subluxation or lateral 
instability is rated at 20 percent, and a finding of severe 
recurrent subluxation or lateral instability is necessary for 
an award of 30 percent.  Id.  In this case, per the last VA 
examination in September 2002, the veteran continued to 
complain of chronic pain and a morning gel phenomena, but no 
instability in the left and right legs.  Since Diagnostic 
Code 5257 is not predicated on loss of range of motion, §§ 
4.40 and 4.45 with respect to pain do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, in this case there 
are no objective signs of either knee giving way.  
Additionally, there are no objective findings of recurrent 
subluxation or lateral instability in either the left or the 
right knee.  Therefore, an increased rating in excess of 10 
percent is not warranted under DC 5257 for either the 
service-connected left or right leg.


The VA General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  However, a 
review of the objective medical evidence herein reveals that 
there have been no findings suggesting that the veteran 
suffers from degenerative joint disease of the left or right 
ankle

Thus, upon review of the objective medical evidence in this 
case, the Board is of the opinion the evidence preponderates 
again ratings in excess of 10 percent for the left and right 
leg Achilles tendonitis.  Most persuasive are the December 
2000 and September 2002 VA examinations.  For example, at the 
December 2000 VA examination, it was noted that the veteran 
walked easily and mounted the examination table without 
difficulty, although the examiner noted that the chronic 
Achilles tendonitis required the veteran to make substantial 
modification of his daily behavior.  Similarly, at the recent 
September 2002 VA examination, the examiner reported that the 
veteran had range of motion of the his ankles ranging dorsal 
flexion to 20 degrees, bilaterally, and plantar flexion to 40 
degrees, bilaterally, essentially full range of motion.  The 
examiner also found that there was no objective evidence of 
swelling or effusion and the veteran denied any swelling, 
heat, or redness associated with his leg disabilities.  He 
also had no drainage or locking or giving way.  Moreover, the 
record shows that the veteran essentially has a full range of 
motion of the lower extremities, as reported in the July 1997 
and January 1998 examination reports.  

The Board is cognizant that the July 1997, December 2000, and 
September 2002 examiners noted that the veteran complained of 
chronic pain, fatigability and weakness in the left and right 
legs.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. at 204-06.  However, under the criteria of DC 5024, such 
symptoms warrant only a compensable diagnosis to the extent 
that they confirm the presence of limitation of motion in the 
joint.  As noted above, there is no evidence of limitation of 
motion in the veteran's left or right ankle joints.  
Furthermore, the veteran's subjective complaints of chronic 
pain, fatigability, and weakness are already contemplated by 
the 10 percent ratings currently assigned for the left and 
right leg Achilles tendonitis.

The Board has considered whether a higher evaluation is 
warranted for either the left or right leg disability based 
on the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, as 
noted above, the veteran's subjective complaints of pain, 
weakness, or fatigability in the left and right lower legs 
are already contemplated by the 10 percent evaluation 
currently assigned.  Furthermore, neither the December 2000 
nor the September 2002 VA examiner reported objective 
evidence of pain, weakness, lack of endurance, or 
incoordination in the ankle.  Similarly, the April 1997 VA 
examiner reported normal muscle strength, bilaterally, with 
no evidence of atrophy or tremor and in July 1997, the VA 
examiner reported good strength and no incoordination, and 
that the veteran just complained of pain with longstanding.

The Board has also considered whether a higher disability 
rating is available under the criteria of DC 5311, which 
pertains to injuries to Muscle Group XI, pertaining to 
muscles involved in propulsion and plantar flexion of the 
foot and the calf muscles.  Under this code, a 10 percent 
rating is warranted for moderate injury.  Id.  A 20 percent 
disability rating is assigned when the disability from injury 
to muscle group XI is moderately severe and a maximum 
schedular evaluation of 30 percent is in order when the 
disability is severe.  Id.

However, as discussed in detail above, the credible and 
probative evidence of record establishes that the veteran's 
left and right leg Achilles tendonitis is manifested 
primarily by subjective complaints of chronic pain and 
fatigability in the left and right lower extremities.  
Furthermore, the September 2002 VA examiner determined that 
the veteran's muscle strength was essentially normal, and 
other VA examiners reported no evidence of tendon, bone, 
joint, or nerve damage in either extremity.  The recent 
examiner specifically concluded that the veteran's disability 
caused only a "moderate" amount of excess fatigability.  
Accordingly, the Board believes that the preponderance of the 
evidence is against granting increased evaluations under DC 
5311 that would require symptomatology to be moderately 
severe or severe.


In addition, the Board believes that separate disability 
ratings of 10 percent under DC 5311 for moderate disability 
are also not warranted because the veteran's complaints of 
pain, weakness, and fatigability in his left and right lower 
extremities are already contemplated in the 10 percent 
currently assigned.  Thus, assigning separate disability 
ratings based on this symptomatology would violate the rule 
against pyramiding, by compensating the veteran twice for the 
same manifestations under different diagnostic codes.  38 
C.F.R. § 4.14.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims. However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As discussed above, 
repeated VA examinations have failed to reveal symptomatology 
consistent with evaluations greater than 10 percent for the 
veteran's service-connected left leg Achilles tendonitis and 
the right leg Achilles tendonitis with a history of 
gastrocnemius tear.  Although the veteran has stressed the 
degree of pain he experiences as a result of his leg 
disabilities, the Board notes that this symptom is already 
contemplated by the 10 percent ratings assigned.

The Board finds that the objective medical evidence 
preponderates again a finding of an award of initial 
disability evaluations in excess of 10 percent for the 
veteran's service-connected Achilles tendonitis of the right 
leg with a history of a gastrocnemius tear, and the left leg 
Achilles tendonitis.  Under these circumstances, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§§ 5103A, 5107(b) (old and new version); Gilbert v. 
Derwinski, supra.

2.  Tinia Cruris and Tinea Pedis with Onychomycosis

The veteran's service-connected skin disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7806-
7813.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations); 38 U.S.C.A. § 5110(g) (West 2002).

In the February 2005 SSOC, the RO essentially considered the 
veteran's claim under the new regulations.  The veteran was 
afforded an opportunity to comment on the RO's action, and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old regulations, effective prior to August 30, 
2002, tinea corporis, tinea cruris, tinea pedis, 
dermatophytosis, and onychomycosis were rated as eczema, and 
evaluated as 10 percent disabling when manifested by 
exfoliation, exudation, or itching, if on an exposed surface 
or extensive area; as 30 percent disabling when manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement; and as 50 percent disabling when manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disorder is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813, 7819 (2002), effective prior to August 30, 2002.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective August 30, 2002, DC 
7806 was amended. Under the revised criteria, dermatitis or 
eczema is rated as disfigurement on the head, face or neck or 
scars, depending upon the predominant disability.  A 
10 percent rating is assigned for dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806, 
effective August 30, 2002.  A 30 percent rating is assigned 
for dermatitis or eczema covering 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, prior to August 30, 2002, 
dermatophytosis was rated on the basis of scars or 
disfigurement, on the basis of constitutional symptoms or 
physical impairment.  See 38 C.F.R. § 4.118, DC 7813 (2002), 
effective prior to August 30, 2002.  Under the revised rating 
criteria of Diagnostic Code 7813, dermatophytosis is rated as 
disfigurement of the head, face, or neck, scars, or 
dermatitis, depending upon the predominant disability.  
38 C.F.R. § 4.118, DC 7813 (2004), effective August 30, 2002.

The evidence in the claims file does not indicate, nor does 
the veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars.  
Therefore, the RO has appropriately considered the veteran's 
service-connected skin disability from tinea cruris and tinea 
pedis with onychomycosis, under Diagnostic Code 7806 for 
ratings of dermatitis.

a.  Above 10 Percent for the Period from January 1, 1996,
to December 25, 1996

For the period from January 1, 1996, to December 25, 2000, 
and upon review of the objective medical evidence of record, 
the Board is of the opinion that an initial evaluation in 
excess of 10 percent for the veteran's service-connected skin 
disability is not warranted.

Considering the old rating criteria, effective prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the service-connected tinea cruris and 
tinea pedis, with onychomycosis, was manifested by exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  On VA examination in April 1997, the veteran 
claimed his tinea pedis with onychomycosis symptoms were 
unchanged since examined by VA in October 1996 and said he 
kept his feet clean, trimmed his toenails, and did not take 
prescribed medication.  Tinea cruris caused some pruritus on 
occasional flare-ups, but the veteran did not take medication 
for it nor was there any evidence of "jock itch", although 
the skin in the groin folds was of a darker pigment.  On VA 
examination in January 1998, the veteran reported using 
MicaTin on a daily basis for itching between his toes and 
still had tinea cruris with itching and occasional scaling in 
the groin.  There were fungal changes of the right fifth 
toenail and thickened skin over the heel with some scale.  
There was no evidence of tinea pedis.  On the left foot there 
were fungal changes of the first and

fifth toes, with thick scale skin over the heel and medial 
and lateral aspects of the foot.  There was slight scale over 
the distal tips of the first and second toe, but the 
interdigital folds between the toes were clear with no 
cracking or scaling.  The diagnosis at that time was a 
history of tinea pedis and tinea cruris, ongoing with very 
mild flare-up of tinea cruris in the left groin fold. 
(emphasis added).  Therefore, a rating in excess of 10 
percent under the "old" DC 7806 (or DC 7813) criteria is 
not warranted for the period in question.

Considering the claim under the new criteria for DC 7806, 
effective August 30, 2002, the medical evidence does not show 
that the service-connected skin disorder is manifested by 
involvement of at least 20 percent of the entire body or at 
least 20 percent of the exposed areas.  In addition, the 
veteran is not shown to have received systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more.  Therefore, a rating in 
excess of 10 percent under the revised DC 7806 criteria is 
not warranted.  Regarding evaluation of the skin disorder 
under the revised criteria for DC 7813 (effective Aug. 30, 
2002), as the predominant disability shown by the medical 
evidence resembles symptoms most closely analogous to 
dermatitis (DC 7806), a rating in excess of 10 percent is not 
for application (based on the same rationale as under 
DC 7806).

The Board notes the veteran's assertions that in periods of 
flare-up (warm weather) anatomic involvement was greater (to 
a degree warranting a higher rating.  However, when he was 
examined in July 1997 (summertime) the examiner reported that 
there were no skin problems.  

Again, the Board appreciates the sincerity of the veteran's 
belief in the merit of his claim.  However, as sympathetic as 
we might be in the matter, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. at 74 and Hatlestad v. 
Derwinski, supra.  As discussed above, repeated VA 
examination has failed to reveal symptomatology consistent 
with an evaluation greater than 10 percent for the veteran's 
service-connected tinea cruris and tinea pedis with 
onychomycosis for the period from January 1, 1996 to December 
25, 2000.  Although he has stressed the degree of discomfort 
he experiences as a result of his skin disability, the Board 
notes that this symptom is already contemplated by the 10 
percent rating assigned for the period in question.

The preponderance of the objective medical evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for tinea cruris and tinea pedis with onychomycosis 
for the period from January 1, 1996, to December 25, 2000.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b) (old and new version).

b.  Above 30 Percent for the Period from December 26, 2000

For the period from December 26, 2000, the Board is of the 
opinion that, upon review of the competent and probative 
medical evidence of record, objective medical findings do not 
demonstrate evidence of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant disorder such as would warrant a 50 
percent rating under Diagnostic Code 7806, as in effect prior 
to August 30, 2002.  In fact, in September 2002, the VA 
examiner expressly stated that there did not appear to be 
constant exudation from the veteran's feet, and they did not 
appear to be exceptionally repugnant.  The undated 
photographs noted above support these findings.

A review of the evidence under the current criteria shows 
that the objective medical findings do not demonstrate that 
the veteran's service-connected tinea pedis covers more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected.  And, while the VA and private 
medical records show that he has received ongoing medical 
care for his service-connected foot disability, treatment 
included topical steroids, antifungals, and antibiotics, 
e.g., MicaTin (the trademark for preparations of miconazole 
nitrate, a synthetic antifungal agent, see Dorland's 
Illustrated Medical Dictionary, 28ed., 1994, at 1035) and 
prescribed medication for groin rash and tinea pedis as noted 
in September 2002.  Constant or near-constant systemic 
therapy during the past 12-month period for his skin 
disabilities was not demonstrated.  Therefore, there is no 
basis to warrant a 60 percent rating under DC 7806, as in 
effect from August 30, 2002.

The objective medical evidence preponderates against a 
finding that for the period from December 26, 2000, the 
veteran's service-connected tinea cruris and tinea pedis with 
onychomycosis warrants a rating in excess of the currently 
assigned 30 percent.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (old and new version).

3.  All Claims

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required any, let alone frequent, periods of 
hospitalization for his service-connected left or right leg 
or skin disabilities.  The veteran has told examiners that 
his bilateral leg disabilities affect his ability to work, 
although he has not asserted an inability to work due to the 
disorders.  Moreover, the evidentiary record does not support 
those contentions, particularly in the absence of any 
clinically demonstrable evidence of such symptoms.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected left and right leg and skin disabilities, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.




ORDER

An initial evaluation in excess of 10 percent for right 
Achilles tendonitis, with a history of gastrocnemius tear, is 
denied.

An initial evaluation in excess of 10 percent for left 
Achilles tendonitis is denied.

An initial rating for tinea cruris and tinea pedis with 
onychomycosis in excess of 10 percent for the period from 
January 1, 1996, to December 25, 2000, is denied.

A rating in excess of 30 percent for tinea cruris and tinea 
pedis with onychomycosis, for the period from December 26, 
2000, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


